Citation Nr: 1013489	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  06-01 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an initial compensable evaluation for acne 
vulgaris with acne rosacea as well as folliculitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to 
January 2003.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In November 2009, the Veteran and his spouse testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims folder.

The Board notes that, in November 2009, the Veteran submitted 
to the Board additional evidence for consideration in 
connection with the claim on appeal.  In a November 2009 
statement, the Veteran submitted a waiver of RO jurisdiction 
of such evidence.  The Board accepts this evidence for 
inclusion in the record on appeal.  38 C.F.R. § 20.1304 
(2009).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Headaches are causally related to active service. 

3.  During the November 2009 hearing, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the Veteran that a withdrawal of his appeal 
for entitlement to an initial compensable evaluation for acne 
vulgaris with acne rosacea as well as folliculitis was 
requested.


CONCLUSIONS OF LAW

1.  Headaches were incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The criteria for withdrawal of an appeal of entitlement 
to an initial compensable evaluation for acne vulgaris with 
acne rosacea as well as folliculitis by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  As the 
Board's decision to grant entitlement to service connection 
herein constitutes a complete grant of the benefit sought on 
appeal, no further action is required to comply with the VCAA 
and the implementing regulations.

II.  Service Connection for Headaches

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a Veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2009).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 
(Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102 (2009).

The Veteran seeks entitlement to service connection for 
headaches.  

Service treatment records reflected that the Veteran 
complained of headaches in August 1985 and February 1999.  In 
November 2001, he complained of sore throat, headaches, and 
sinus infection.  The examiner assessed acute sinusitis.  In 
an August 2002 Report of Medical History, the Veteran 
indicated that he was taking current medications 
(prescription or Over-the-counter) for sinus headaches as 
well as complained of frequent or severe headache.  The 
examiner noted that the Veteran had headaches, frequently 
sinus.  In the August 2002 service retirement examination 
report, the examiner noted abnormal nose and sinuses, 
including hyperemic nasal mucosa and retronasal bridge 
tenderness.

In a November 2003 VA general medical examination report, the 
Veteran complained of sinus headaches, indicating that the 
disability began in 1998 and continued to the present.  He 
reported headaches accompanied by nausea, photophobia, and 
phonophobia with no aura, occurring approximately two to 
three times weekly and lasting several hours to a day.  The 
examiner diagnosed headache, migraine in type without aura 
claimed as a disability by the Veteran.  

Post-service private treatment records dated in August 2004, 
September 2004, November 2004, January 2005, and December 
2005 noted complaints of facial pressure, persistent 
headaches, and migraines.  A November 2004 CT scan of the 
paranasal sinuses listed an impression of minimal chronic 
sinus disease.

In a February 2005 statement, the Veteran asserted that he 
suffered from frequent and severe sinus headaches that began 
during service in 1998 and continued to the present time.  He 
reported that he was seen many times over the years during 
service and was given sinus headache medicines with some 
relief. 

VA treatment notes dated from April to November 2007 
reflected findings of retrorbital headaches, migraine 
headaches without aura, and possible rebound headaches.  A 
May 2007 CT scan report revealed negative noncontrast CT of 
the head.  A January 2008 brain MRI report listed an 
impression of unremarkable brain parenchyma and minimal 
mucosal thickening of the sinuses.  In July 2008, the Veteran 
reported a chronic history of migraine headaches beginning 20 
years ago, but worsening over the last 10 years.  The 
examiner assessed migraine headaches and headaches related to 
sinus pressure. 

While a private October 2008 physical evaluation report 
showed no complaints of headaches, evidence of record 
detailed that the Veteran was prescribed medication for 
migraines in January 2009.  In a September 2009 private 
treatment record, the Veteran again reported a history of 
headaches for at least 20 years that have become worse in the 
last 10 years.  The physician listed an impression of chronic 
migraine-type headaches, exacerbated by sinus headaches. 

During the November 2009 hearing, the Veteran reported that 
he experienced headaches throughout service that started to 
flare up in 1998, when he first received medication.  He 
asserted that he continued to see a doctor for headaches 
after retirement, starting in 2003.   

In view of the totality of the evidence, including the 
documented in-service treatment for headaches, the current 
medical findings of record concerning headaches, and his 
current complaints of headaches and competent statements that 
they began during and persisted after service, the Board 
finds that it is as likely as not that the Veteran's 
headaches were incurred as a result of his service.  
Significantly, there is also no evidence to the contrary.  
Consequently, the Board finds that the evidence of record is 
at least in equipoise, and therefore, affording the Veteran 
the benefit of the doubt, service connection for headaches is 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Entitlement to an Initial Compensable Evaluation for 
Skin Disorder

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  Except for 
appeals withdrawn on the record at a hearing, a Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204 (2009).

The Veteran has withdrawn his appeal for entitlement to an 
initial compensable evaluation for acne vulgaris with acne 
rosacea as well as folliculitis on the record during his 
November 2009 hearing.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

Entitlement to service connection for headaches is granted.

Entitlement to an initial compensable evaluation for acne 
vulgaris with acne rosacea as well as folliculitis is 
dismissed.  



____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


